Order, Supreme Court, New York County (Diane A. Lebedeff, J.), entered on or about September 30, 2004, which, inter alia, denied plaintiffs motion for partial summary judgment on the issue of liability under Labor Law § 240 (1), unanimously affirmed, without costs.
In light of the conflicting testimony, issues of fact exist as to whether plaintiffs own negligence was the sole proximate cause of his accident (Cahill v Triborough Bridge & Tunnel Auth., 4 NY3d 35 [2004]; Meade v Rock-McGraw, Inc., 307 AD2d 156 [2003]); see also Blake v Neighborhood Hous. Servs. of N.Y. City, 1 NY3d 280, 290 [2003]; Cahill v Westchester Towers Owners Corp., 295 AD2d 550, 552 [2002]). Concur—Buckley, P.J., Marlow, Sweeny, Catterson and McGuire, JJ.